Citation Nr: 0734988	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  07-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel
INTRODUCTION

The veteran had active service from April 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran timely expressed notice of disagreement with a 
rating decision in June 2005 which denied entitlement to 
service connection for peripheral neuropathy and post-
traumatic stress disorder (PTSD).  A rating decision in 
November 2005 granted service connection for peripheral 
neuropathy of the lower extremities.  At a video-conference 
hearing before the undersigned Veterans Law Judge in 
September 2007, the veteran withdrew his appeal for 
entitlement to service connection for PTSD.  As such, the 
only issue for appellate consideration is as stated on the 
title page of this decision.


FINDING OF FACT

The competent clinical evidence of record does not 
demonstrate that the veteran's cardiovascular disability is 
the result of any incident of service, or proximately caused 
or aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

A cardiovascular disability was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to, or 
aggravated by, service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA, prior to the initial adjudication of 
the claim, satisfied its duty to notify by means of March 
2006 letters from the agency of original jurisdiction (AOJ) 
to the appellant that informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, requested that he 
submit any additional evidence in his possession pertaining 
to the claim, and provided him with notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2007).

Service connection for certain diseases, such as a 
cardiovascular disability, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (2007).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2007).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a cardiovascular disability, to include as secondary to 
service-connected diabetes mellitus.  In order to establish 
service connection on a direct basis, the veteran must 
provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  Post-service treatment 
records reflect that while the veteran was diagnosed with 
hypertension and hyperlipidemia as early as 2000, and with a 
transient ischemic attack in April 2004, he was diagnosed 
with coronary artery disease in March 2006, and underwent a 
triple off-pump coronary bypass.  However, his service 
medical records are negative for any complaints of, or 
treatment for, a cardiovascular disability.  In this regard, 
the record reflects that on his discharge examination in May 
1970, the examiner reported that his heart was normal.  The 
Board notes that in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of a 
cardiovascular disability decades after the veteran's 
separation from service is too remote from service to be 
reasonably related to service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, there is no clinical opinion 
of record that relates the veteran's current cardiovascular 
disability to service.  As such, the preponderance of the 
evidence is against a grant of direct service connection for 
the disability at issue.

With regard to service connection on a presumptive basis, the 
veteran's cardiovascular disability must have become manifest 
to a degree of 10 percent or more within one year from the 
date of termination of his period of service.  38 C.F.R. 
§ 3.307, 3.309(a).  In this case, there is no evidence that 
the veteran's cardiovascular disability manifested itself to 
a compensable degree within one year of his separation from 
service.  In fact, as stated above, the record reflects that 
the first reported manifestations of a cardiovascular 
disability was in 2000, which was decades after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current cardiovascular 
disability.

In order to establish service connection on a secondary 
basis, the evidence must show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service-connected for 
diabetes mellitus.  The record also reflects that the veteran 
has been diagnosed with, and undergoes treatment for a 
cardiovascular disability.  

As to whether the veteran's cardiovascular disability is 
etiologically related to his diabetes mellitus, Dr. M. H., in 
a February 2006 letter, stated that the veteran's "diabetes 
might be as least as likely as not a contributing factor for 
his heart disease, as diabetes can cause both macrovascular 
and microvascular disease.  Vet was diagnosed with diabetes 
before he was diagnosed with heart disease."

A July 2006 VA examiner, after an examination of the veteran 
and a review of his claims file, opined that the veteran's 
coronary artery disease was not caused by or was a result of 
diabetes.  In reaching this conclusion, the examiner stated 
that the veteran had coronary artery disease symptoms at the 
time of (or slightly before) his diagnosis of diabetes.  The 
VA examiner also indicated that there were no indications of 
diffuse heart disease affecting the microvasculature of the 
heart and that the veteran did not have diabetic retinopathy 
or other evidence of microvascular problems.

In weighing the evidence of record, the Board, in reviewing 
the private February 2006 opinion, notes that while it may be 
true that "diabetes can cause both macrovascular and 
microvascular disease," the physician did not indicate 
whether such was specifically the case with the veteran's 
diabetes.  Indeed, unlike the June 2006 VA examiner, the 
veteran's treating physician's opinion, specific to the 
veteran, was speculative in nature as to whether or not the 
veteran's current cardiovascular disability was related to 
his service-connected diabetes mellitus.  Therefore, because 
the only competent clinical opinion of record does not relate 
the veteran's current cardiovascular disability to his 
service-connected diabetes mellitus, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection on a secondary basis for the veteran's 
cardiovascular disability.

Therefore, because the competent clinical evidence of record 
does not relate the veteran's current cardiovascular 
disability to his service-connected diabetes mellitus, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection on a secondary basis for the 
veteran's cardiovascular disability.

In conclusion, although the veteran asserts that his 
cardiovascular disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence of record is 
of greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran's current cardiovascular disability is related to his 
service-connected diabetes mellitus or any incident of his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2007), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a cardiovascular disability, to include as 
secondary to service-connected diabetes mellitus.




ORDER

Entitlement to service connection for a cardiovascular 
disability, to include as secondary to service-connected 
diabetes mellitus, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


